There are three of these cases, and defendant was fined in each upon charges made by the city by information filed. The gravamen of the charges are that defendant operated three lodging houses in said city without paying a license tax and securing a permit from the proper authorities of said city authorizing him to do so. The cases were consolidated and tried as one upon an agreed statement of facts before Judge Krueger in the Court of Criminal Correction. What is here said, therefore, applies to each case alike. The ordinances under which the cases proceed are 28790-29555. The agreed statement of facts upon which the cases were tried, so far as necessary to quote, provides as follows:
"Sec. 1. Lodging House — Definitions. The term `Lodging House' where used herein shall, (unless expressly otherwise indicated) be taken to mean and to include any building wherein lodging or sleeping quarters *Page 80 
for three or more persons in any one room are provided.
"Second. That ordinances 28790-29555 were duly enacted and, if valid and constitutional, were in force at the times charged.
"Third. That defendant, Samuel Murta, did on May 18, 1917, and at divers other days and times prior thereto, keep, conduct and operate three lodging houses in said city without a license or permit issued to him by the Board of Public Service of said city to keep any one of said three lodging houses.
"Fourth. That the defendant did not at any time apply for a permit or license to keep any of said three lodging houses as required by Ordinance 28790, and that he has not paid or offered to pay the annual fee provided for in section six of said ordinance."
The charges preferred by the informations amount merely to misdemeanors, but we take jurisdiction of the cases because the City of St. Louis is a political subdivision ofAppellate      the State. [Constitution, Art. 6, sec. 12; StraubJurisdiction.  v. City of St. Louis, 175 Mo. l.c. 414.]
The questions presented for determination are:
(a) Whether or not said ordinance applies to all buildings having a room where sleeping quarters are provided for three or more persons irrespective of whether such room orValid       building is operated as a business pursuit or aOrdinance.  commercial establishment.
(b) Whether or not said ordinance is void as being unreasonable and discriminatory and not a fair classification of the business of conducting lodging houses and not applicable alike to all engaged in such business, in that it singles out for purposes of taxation only such keepers as shall provide sleeping quarters for three or more guests in one room.
Is the ordinance in question subject to the objection made against it? Is it void because unreasonable? *Page 81 
Section 1 of the ordinance applies expressly and solely to lodging houses wherein lodging or sleeping quarters for three or more persons in any one room are provided. This application is provided for in the ordinance (unless expressly otherwise indicated) and it is nowhere otherwise indicated therein. But conceding all of this to be true does section one of said ordinance, when properly construed, affect its validity?
The crux of the cases is as to how said section ought to be construed. Appellant says it must be construed so as to include within its terms private homes, charitable institutions, etc., which, under the charter of said city and the laws of the State, are not subject to a license tax, hence rendering it void. Respondent, contra, contends that it was not intended to include private homes, charitable institutions, etc., and if thus construed the true intent of the legislative department of the city will be made clear.
It cannot be presumed that the city was ignorant of its charter powers or that it deliberately intended to violate the organic law of the State or city. [State ex rel. v. Sheehan, 269 Mo. l.c. 427; Straughan v. Meyers, 268 Mo. l.c. 591; State ex rel. Aull v. Field, 112 Mo. 554; Glaser v. Rothschild, 221 Mo. l.c. 211; Perry v. Strawbridge, 209 Mo. l.c. 645; 36 Cyc. 1106; Grimes v. Reynolds, 184 Mo. 679; Laclede Const. Co. v. Moss Tie Co., 185 Mo. l.c. 62; State ex rel. v. Public Service Comm., 270 Mo. l.c. 442.
In the case of State ex rel. Sheehan, supra, it is said, by our Court in Banc: "It is our duty to resolve all doubts in favor of the validity of a legislative act, and we are reluctant to declare such act invalid. We indulge the presumption that the Legislature did not intend to violate the organic law of the State." (Ex vi termini the same reluctance to declare an ordinance duly enacted, void, and the same presumption of its validity would obtain in the instant cases). In the same case and on the same page it is further said: "We have frequently said *Page 82 
that doubtful words of a statute will be enlarged, restricted, supplied or even stricken out in order to make them conform to the true intent of the lawmakers, when such intention is manifested by the aid of sound principles of interpretation."
In 36 Cyc. 1106, supra, it is said: "The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the Legislature."
The principle announced in the authorities quoted from and those cited, supra, is the established law of this State in construing legislative acts. We are of opinion that said ordinance is not susceptible of the interpretation contended for by appellant, since when interpreted in harmony with the powers possessed by the legislative department of the city no violence to or infringement upon the true meaning and intent of the lawmakers in adopting it exists. [State ex rel. v. Public Service Com., supra.]
We hold that said section does not include, and was not intended to include, private homes, charitable institutions, etc., and that it is valid and harmonizes with the title to, and context of, said ordinance. The contention of appellant is overruled.
In the agreed statement of facts made in the lower court it is conceded that if said Section 1 of said ordinance is valid appellant is guilty of having violated it, by operating three lodging houses in said city in defiance of the ordinance providing for the licensing and regulating of them.
No other complaint is raised and the information, trial, judgment and imposition of the fines appear from the record to be in all things regular, it only remains to affirm said cases, which is done.
Let it be so ordered. White, C., concurs; Railey, C., not sitting.